United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3181
                                    ___________

Mary Gray,                               *
                                         *
                   Appellant,            *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Larry Massanari, Acting                  *
Commissioner, Social Security            *      [UNPUBLISHED]
Administration,                          *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: April 12, 2001

                                   Filed: April 24, 2001
                                    ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,* District Judge.
                           ___________

PER CURIAM.

       Mary Gray sought disability insurance benefits asserting she is disabled by
fibromyalgia, stress, fatigue, depression, and memory loss. An administrative law
judge (ALJ) concluded Gray is not disabled because she retains the residual functional
capacity to return to her past relevant work as a salesperson. Gray sought judicial


      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
review, and the district court concluded substantial evidence supported the ALJ's
decision. Gray appeals asserting the ALJ did not properly consider her subjective
complaints, her treating physician's opinion that she can only stand or walk for four
hours per day, and the limitations posed by her severe depression. Having carefully
reviewed the record, we conclude the district court correctly held substantial evidence
supports the ALJ's decision. The ALJ evaluated Gray's subjective complaints in
compliance with Polaski v. Heckler, 751 F.2d 943, 948 (8th Cir. 1984), and properly
found Gray's subjective complaints were not credible because of inconsistencies in the
evidence. The ALJ also properly found Gray could perform her past relevant work as
it was actually performed, and Gray's depression was situational in nature and relieved
by medication. We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-